Case 2:18-cr-00607-JMA Document 234 Filed 02/26/20 Page 1 of 1 PageID #: 1172




                                                          February 25, 2020


  BY ECF

  The Honorable Joan M. Azrack
  United States District Judge
  Eastern District of New York
  200 Federal Plaza
  Central Islip, NY 11722


         Re:     United States v. Khwaja et al., 18 Crim. 607 (JMA)


  Dear Judge Azrack:

           We write on behalf of our client, Shikeba Rhamatzada, and on behalf of her co-
  defendant, Abdulrahman Khwaja, to respectfully request permission, pursuant to Rule
  IV.C of Your Honor’s Individual Rules, for an expansion of the page limit for
  memoranda of law. We plan to file a joint omnibus motion on February 28 that will raise
  all of the pre-trial issues pertaining to our clients. There are numerous such issues that
  require the consideration of the Court—and that may significantly reduce the issues for
  trial—and it is impracticable to brief adequately all such issues in twenty-five pages.
  Accordingly, we respectfully request an expansion of the page limit for both defendants
  to file a joint brief of no more than fifty pages (though we anticipate filing a brief that is
  well short of that limit). We have no objection to an expansion of the page limit for the
  government’s response.

         We appreciate Your Honor’s consideration.

                                                          Respectfully submitted,

                                                          /s/
                                                          Michael Tremonte
                                                          Noam Biale
                                                          Sher Tremonte LLP

                                                          Attorneys for Shikeba Rhamatzada


  cc:    All counsel (via ECF)




                          90 Broad Street | 23rd Floor | New York, NY 10004
                     www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
